Exhibit 10.1

Execution Version

Published CUSIP Number: [    ]

Deal: 00404DAA1

FOURTH REFINANCING FACILITIES AMENDMENT

Dated as of November 13, 2020

to the

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 31, 2012 among

ACADIA HEALTHCARE COMPANY, INC.,

as the Borrower,

ITS SUBSIDIARIES IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

DEUTSCHE BANK SECURITIES INC.,

JPMORGAN CHASE BANK, N.A.,

MUFG UNION BANK, N.A.

REGIONS BANK,

as Co-Documentation Agents

CAPITAL ONE, N.A.,

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

BMO CAPITAL MARKETS CORP.,

CITIBANK, N.A.,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

GOLDMAN SACHS BANK USA, and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

BofA SECURITIES, INC.,

CAPITAL ONE, N.A.,

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

BMO CAPITAL MARKETS CORP.,

CITIBANK, N.A.,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

GOLDMAN SACHS BANK USA, and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

FOURTH REFINANCING FACILITIES AMENDMENT

THIS FOURTH REFINANCING FACILITIES AMENDMENT (this “Amendment”) dated as of
November 13, 2020 to the Credit Agreement referenced below is by and among
ACADIA HEALTHCARE COMPANY, INC., a Delaware corporation (the “Borrower”), the
Guarantors identified on the signature pages hereto, the 2020 Refinancing
Lenders (defined below) and BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Amended and Restated Credit Agreement dated as
of December 31, 2012 (as amended, modified, supplemented, increased and extended
prior to the date hereof, the “Existing Credit Agreement” and as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) by and among the Borrower, the Guarantors identified therein, the
Lenders identified therein and the Administrative Agent;

WHEREAS, the Borrower has notified the Administrative Agent that pursuant to
Section 2.17 of the Credit Agreement certain Lenders identified on the signature
pages hereto have agreed to (x) refinance in full the existing Revolving
Facility with a Revolving Facility in the amount of $459,011,933.18 (the “2020
Refinancing Revolving Facility”, the Persons identified on the signature pages
hereto and identified on Schedule 2.1 as having a Refinancing Revolving
Commitment, the “2020 Refinancing Revolving Lenders”, such commitments, the
“2020 Refinancing Revolving Commitments” and the loans thereunder the “2020
Refinancing Revolving Loans”) and (y) refinance in full the outstanding
Refinancing Tranche A Term Facility with a new Refinancing Tranche A Term
Facility in the amount of $318,857,793.18 (the “2020 Refinancing Tranche A Term
Facility”, the Persons signatory hereto and identified on Schedule A as having
Refinancing Tranche A Term Loan Commitments, the “2020 Refinancing Tranche A
Term Lenders”, and such commitments, the “2020 Refinancing Tranche A Term Loan
Commitments” and the loan thereunder the “2020 Refinancing Tranche A Term Loan”;
and the 2020 Refinance Tranche A Term Facility, together with the 2020
Refinancing Revolving Facility, the “2020 Refinancing Facilities”, the 2020
Refinancing Revolving Lenders together with the 2020 Refinancing Tranche A Term
Lenders, the “2020 Refinancing Lenders”); and

WHEREAS, the Borrower has requested the Subsequent Amendments (as defined below)
set forth in Section 4 hereof and the 2020 Refinancing Lenders have agreed to
such Subsequent Amendments which shall become effective on the Subsequent
Amendments Effective Date (as defined below).

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement
(as amended by this Amendment).

2.    Establishment of Refinancing Facilities.

2.1.    Generally. This Amendment is a Refinancing Facility Amendment.

2.2.    New Refinancing Facilities. Subject to the terms and conditions provided
herein, the 2020 Refinancing Revolving Facility and the 2020 Refinancing Tranche
A Term Facility are each established as a new Refinancing Facility pursuant to
Section 2.17 of the Credit Agreement.



--------------------------------------------------------------------------------

2.3.    Repayment of Certain Existing Loans. The Borrower shall prepay the
existing Refinancing Tranche A Term Loans and all Revolving Loans outstanding
immediately prior to the effectiveness of this Amendment.

2.4.    Termination of Existing Revolving Commitments. Concurrently with the
effectiveness of this Amendment, the Revolving Commitments of each Lender
existing immediately prior to the effectiveness of this Amendment are
automatically and permanently terminated and replaced with the 2020 Refinancing
Revolving Commitments.

2.5.    New 2020 Refinancing Revolving Commitment. Subject to the terms and
conditions set forth herein and the Credit Agreement (as amended by this
Amendment), each 2020 Refinancing Revolving Lender severally agrees to make 2020
Refinancing Revolving Loans to the Borrower in Dollars from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of such 2020 Refinancing Revolving Lender’s
2020 Refinancing Revolving Commitment; provided, however, that after giving
effect to any Borrowing of 2020 Refinancing Revolving Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments and
(ii) the aggregate Outstanding Amount of the 2020 Refinancing Revolving Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s 2020
Refinancing Revolving Commitment. All Letters of Credit that are outstanding
under the Credit Agreement immediately prior to this Amendment shall be deemed
to have been issued under the 2020 Refinancing Revolving Facility from and after
the date hereof and shall be subject to and governed by the terms and conditions
of the Credit Agreement as amended by this Amendment. For the avoidance of
doubt, following the Effective Date (as defined below), each 2020 Refinancing
Revolving Lender’s Applicable Percentage (including for the purpose of
determining its participation in L/C Obligations and Swing Line Loans) shall be
determined in accordance with its 2020 Refinancing Revolving Commitment as
reflected on Schedule 2.01 and as adjusted from time to time in accordance with
the Credit Agreement.

2.6.    New 2020 Refinancing Tranche A Term Loans. Subject to the terms and
conditions set forth herein and the Credit Agreement (as amended by this
Amendment), each 2020 Refinancing Tranche A Term Lender severally agrees to make
its portion of a the 2020 Refinancing Tranche A Term Loans to the Borrower in
Dollars in a single advance on the date hereof in an amount not to exceed such
2020 Refinancing Tranche A Term Lender’s 2020 Refinancing Tranche A Term Loan
Commitment as set forth on Schedule A hereto. Amounts repaid on 2020 Refinancing
Tranche A Term Loans may not be reborrowed. The 2020 Refinancing Tranche A Term
Loans may consist of Base Rate Loans or Eurodollar Rate Loans, or a combination
thereof, as further provided in the Credit Agreement.

2.7.    Changes to References in Existing Credit Agreement. Concurrently with
the effectiveness of this Amendment, (a) each reference to “Revolving Facility”
shall be deemed to be a reference to the 2020 Refinancing Revolving Facility
established pursuant to this Amendment, (b) each reference to “Revolving Loan”
shall be deemed to be a reference to the 2020 Refinancing Revolving Loans
established pursuant to this Amendment, (c) each reference to “Revolving
Commitment” shall be deemed to be a reference to the 2020 Refinancing Revolving
Commitments established pursuant to this Amendment, (d) each reference to
“Refinancing Tranche A Term Facility” shall be deemed to be a reference to the
2020 Refinancing Tranche A Term Facility established pursuant to this Amendment,
(e) each reference to “Refinancing Tranche A Term Loan” shall be deemed to be a
reference to the 2020 Refinancing Tranche A Term Loans established pursuant to
this Amendment and (f) each reference to “Refinancing Tranche A Term Loan
Commitment” shall be deemed to be a reference to the 2020 Refinancing Tranche A
Term Loan Commitments established pursuant to this Amendment.

 

3



--------------------------------------------------------------------------------

3.    Effective Date Amendments to the Credit Agreement. Each of the parties
hereto agrees that, effective on the Effective Date, the Existing Credit
Agreement is amended as follows:

3.1    New Definitions. The following definitions are added to Section 1.01 of
the Credit Agreement in the appropriate alphabetical order:

“Fourth Refinancing Facilities Amendment Effective Date” means November 13,
2020.

“UK Business Divestiture” means the sale to a third party of all or
substantially all of the United Kingdom business and operations of the Borrower
and its Subsidiaries.

3.2    Amendment to Definition of Aggregate Revolving Commitments. The
definition of “Aggregate Revolving Commitments” is amended by (i) replacing
“Third Refinancing Facilities Amendment Effective Date” with “Fourth Refinancing
Facilities Amendment Effective Date” and (ii) replacing “FIVE HUNDRED MILLION
DOLLARS ($500,000,000)” with “FOUR HUNDRED FIFTY-NINE MILLION ELEVEN THOUSAND
NINE HUNDRED THIRTY-THREE DOLLARS AND EIGHTEEN CENTS ($459,011,933.18)”.

3.3    Amendment to Definition of Applicable Rate. The definition of “Applicable
Rate” is amended by replacing each instance of “Third Refinancing Facilities
Amendment Effective Date” with “Fourth Refinancing Facilities Amendment
Effective Date”.

3.4    Maturity Date for 2020 Refinancing Revolving Loans and 2020 Refinancing
Tranche A Term Loan. The definition of “Maturity Date” is amended by replacing
“November 30, 2021” with “November 30, 2022”.

3.5    Amendment to Definition of Mortgaged Property. The definition of
“Mortgaged Property” is amended and restated as follows: ““Mortgaged Property”
means any real property that is owned or leased by a Loan Party and is subject
to a Mortgage, which, as of the Fourth Refinancing Facilities Amendment
Effective Date, consists of the real property described on Schedule 6.20-4.”

3.6    Amendment to Definition of Refinancing Tranche A Term Loan Commitments.
The definition of “Refinancing Tranche A Term Loan Commitment” is amended by
(a) replacing “Third Refinancing Facilities Amendment Effective Date” with
“Fourth Refinancing Facilities Amendment Effective Date” and (b) replacing “FOUR
HUNDRED MILLION DOLLARS ($400,000,000)” with “THREE HUNDRED EIGHTEEN MILLION
EIGHT HUNDRED FIFTY-SEVEN THOUSAND SEVEN HUNDRED NINETY-THREE DOLLARS AND
EIGHTEEN CENTS ($318,857,793.18)”.

3.7    Amendment Regarding Letter of Credit Expiration Dates. Subsection
2.03(a)(ii)(B) is amended by:

 

  (a)

inserting “(i)” prior to the words “all the Lenders that have Revolving
Commitments have approved such expiry date”; and

 

  (b)

inserting “or (ii) the Outstanding Amount of L/C Obligations in respect of such
requested Letter of Credit have been Cash Collateralized in an amount equal to
105% of such L/C Obligations” before the period at the end of such subsection.

 

4



--------------------------------------------------------------------------------

3.8    Amortization Schedule for Refinancing Tranche A Term Loans.
Section 2.07(c) of the Credit Agreement is amended by replacing the table set
forth therein in its entirety to read as follows:

 

Payment Dates

  

Principal Amortization
Payment

December 31, 2020

   $7,125,000

March 31, 2021

   $9,500,000

June 30, 2021

   $9,500,000

September 30, 2021

   $9,500,000

December 31, 2021

   $9,500,000

March 31, 2022

   $9,500,000

June 30, 2022

   $9,500,000

September 30, 2022

   $9,500,000

Maturity Date

   Outstanding Principal
Balance of the Refinancing
Tranche A Term Loan

3.9    Amendment to Consolidated Leverage Ratio. Section 8.11(a) of the Credit
Agreement is amended by replacing the table set forth therein in its entirety to
read as follows:

 

Fiscal Quarter Ending

  

Maximum Consolidated
Leverage Ratio

September 30, 2018

   6.00:1.0

December 31, 2018

   6.00:1.0

March 31, 2019

   6.25:1.0

June 30, 2019

   6.25:1.0

September 30, 2019

   6.25:1.0

December 31, 2019

   6.00:1.0

March 31, 2020

   5.75:1.0

June 30, 2020

   6.50:1.0

September 30, 2020

   6.50:1.0

December 31, 2020

   6.25:1.0

March 31, 2021

   6.25:1.0

June 30, 2021

   6.00:1.0

September 30, 2021

   6.00:1.0

December 31, 2021

   6.00:1.0

March 31, 2022

   5.75:1.0

June 30, 2022 and thereafter

   5.50:1.0

; provided, however, that beginning with the first full fiscal quarter following
the consummation of the UK Business Divestiture and thereafter, the ratios set
forth below shall instead apply:

 

Fiscal Quarter Ending

  

Maximum Consolidated
Leverage Ratio

March 31, 2021

   5.25:1.0

June 30, 2021

   5.25:1.0

September 30, 2021 and thereafter

   5.00:1.0

3.10    Amendment to Revolving Commitment Schedule. Schedule 2.01 to the Credit
Agreement is hereby amended by replacing it in its entirety with Schedule 2.01
hereto.

 

5



--------------------------------------------------------------------------------

3.11    Addition of Mortgage Schedule. Schedule 6.20-4 attached hereto is hereby
added as a schedule to the Credit Agreement.

4.    Subsequent Amendments Effective Date Amendments to the Credit Agreement.
Each of the parties hereto agrees that, effective on the Subsequent Amendments
Effective Date, the Existing Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Annex I hereto (such amendments,
the “Subsequent Amendments”).

5.    Conditions Precedent to Effective Date. The Amendments set forth in
Sections 2 and 3 shall become effective as of the date hereof (the “Effective
Date”) upon satisfaction of each of the following conditions precedent in each
case in a manner reasonably satisfactory to the Administrative Agent:

5.1.    Amendment. Receipt by the Administrative Agent of executed counterparts
of this Amendment properly executed by a Responsible Officer of each Loan Party,
each 2020 Refinancing Revolving Lender, each 2020 Refinancing Tranche A Term
Lender, each L/C Issuer, the Swing Line Lender and the Administrative Agent.

5.2.    Opinions of Counsel. Receipt by the Administrative Agent of opinions of
(i) Hogan Lovells US LLP, counsel to the Borrower and the Guarantors organized
in Delaware, California, Massachusetts, Texas, Pennsylvania and Virginia and
(ii) Gordon Rees Scully Mansukhani, LLP, counsel to the Guarantors organized in
Tennessee, in each case, addressed to the Administrative Agent and each Lender,
dated as of the date of this Amendment.

5.3.    Resolutions; Good Standings. Receipt by the Administrative Agent of the
following:

 

  (a)

such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment; and

 

  (b)

such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

5.4.    Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower as of the date of
this Amendment certifying that as of such date and after giving effect to the
transactions contemplated by this Amendment, (a) the representations and
warranties of each Loan Party contained in the Credit Agreement or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection with the Credit Agreement or any other Loan Document are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date, and (b) no Default
exists.

5.5.    Accrued Interest and Fees. Receipt by the Administrative Agent from the
Borrower of all accrued interest and fees owing on the outstanding Revolving
Loans and Refinancing Tranche A Term Loan as of Effective Date for the benefit
of the Lenders immediately before giving effect to this Amendment.

 

6



--------------------------------------------------------------------------------

5.6.    Fees. Receipt by the Administrative Agent, BofA Securities, Inc. and the
Lenders of any fees required to be paid on or before the date of this Amendment.

5.7.    Repayment of Existing Loans. The Borrower shall prepay the existing
Refinancing Tranche A Term Loan interests and all Revolving Loans outstanding
immediately prior to the effectiveness of this Amendment.

5.8.    Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid in accordance with Section 11.04 of the Credit Agreement all
reasonable and documented fees, charges and disbursements of one primary outside
counsel to the Administrative Agent and of special or local counsel to the
Administrative Agent to the extent such special or local counsel is reasonably
necessary (directly to such counsel if requested by the Administrative Agent) to
the extent invoiced prior to or on the date hereof, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

5.9.    Know Your Customer Regulations; Beneficial Ownership Certification. At
least two (2) Business Days prior to the Effective Date, the Borrower shall have
provided to each requesting Lender the documentation and other information
requested at least five (5) Business Days prior to the Effective Date by such
Lender in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)); and at least
two (2) Business Days prior to the Effective Date (to the extent requested at
least five (5) Business Days prior to the Effective Date), if a Loan Party
qualifies as a “legal entity customer” under 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), such Loan Party shall deliver a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation in relation to such Loan Party to each requesting Lender.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 4, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
date of this Amendment specifying its objection thereto.

6.    Conditions Precedents to Subsequent Amendments Effective Date. The
Subsequent Amendments set forth in Section 4 shall become effective as of the
date (the “Subsequent Amendments Effective Date”) on which (A) the 2020
Refinancing Lenders (or their successors and assigns) and other Lenders that
have delivered a counterpart to this Amendment to the Administrative Agent prior
to the Subsequent Amendments Effective Date shall constitute the Required
Lenders and (B) the Borrower shall have notified the Administrative Agent and
the Lenders that the Subsequent Amendments Effective Date has occurred.

7.    Voting in favor of Subsequent Amendments. Each 2020 Refinancing Lender
agrees that (i) its signature page to this Amendment shall be deemed its vote in
favor of the Subsequent Amendments and shall be irrevocable and (ii) it will use
commercially reasonable efforts to provide each assignee of its Revolving Loans,
Revolving Commitments, Refinancing Tranche A Term Loans or Refinancing Tranche A
Term Commitments with a copy of each of the Loan Documents prior to the
execution of the

 

7



--------------------------------------------------------------------------------

Assignment and Assumption of such Revolving Loans, Revolving Commitments,
Refinancing Tranche A Term Loans or Refinancing Tranche A Term Commitments. The
vote of each 2020 Refinancing Lender in favor of the Subsequent Amendments shall
be binding on each assignee and/or successor of such 2020 Refinancing Lender
whether or not a copy of this Amendment or the other Loan Documents are provided
as contemplated by clause (ii) of the preceding sentence.

8.    Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

9.    Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

10.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
does not operate to reduce or discharge such Loan Party’s obligations under the
Loan Documents.

11.    Reaffirmation of Security Interests. Each Loan Party (a) affirms that
each of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting, (b) agrees that this Amendment does not in any manner impair or
otherwise adversely affect any of the Liens granted in or pursuant to the Loan
Documents and (c) affirms that the Obligations of each of the Borrower and
Guarantors under the Credit Agreement (as amended by this Amendment), including
as to the 2020 Refinancing Facilities, are secured Obligations entitled to all
of the benefit of the Guaranty and the security interests under the Loan
Documents.

12.    ERISA Lender Representation. Each 2020 Refinancing Lender (x) represents
and warrants, as of the Effective Date, to, and (y) covenants, from the
Effective Date to the date such Person ceases being a 2020 Refinancing Lender to
the Credit Agreement, for the benefit of, the Administrative Agent and each
other Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the provisions in Section 10.12(a) to the Credit Agreement (after
giving effect to this Amendment) is true and correct.

13.    Mortgage Amendments. Within sixty (60) days of the Effective Date (or
such later date as may be permitted by the Administrative Agent in its sole
discretion), with respect to each Mortgaged Property, the Borrower shall cause
the following to occur:

 

  (a)

the relevant Loan Party shall execute and deliver to the Administrative Agent a
fully executed and notarized amendment to the relevant Mortgage; and

 

  (b)

the relevant Loan Party shall deliver to the Administrative Agent a modification
and date-down endorsement to the relevant ALTA mortgagee title insurance policy
previously delivered to the Administrative Agent with respect to such real
property, which title insurance endorsements shall be in form and substance
reasonably satisfactory to the Administrative Agent.

 

8



--------------------------------------------------------------------------------

14.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect. The
parties hereto acknowledge and agree that (i) this Amendment and any other Loan
Documents executed and delivered in connection herewith do not constitute a
novation, or termination of the “Obligations” (as defined in the Loan Documents)
under the Credit Agreement as in effect prior to the Effective Date and
(ii) such “Obligations” are in all respects continuing (as amended hereby) with
only the terms thereof being modified to the extent provided in this Amendment.

15.    Counterparts; Delivery. This Amendment may be in the form of an
Electronic Record (in “.pdf” form or otherwise) and may be executed using
Electronic Signatures, which shall be considered as originals and shall have the
same legal effect, validity and enforceability as a paper record. This Amendment
may be executed in as many counterparts as necessary or convenient, including
both paper and electronic counterparts, but all such counterparts shall be one
and the same Amendment. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the
Administrative Agent of a manually signed Amendment which has been converted
into electronic form (such as scanned into “.pdf” format), or an electronically
signed Amendment converted into another format, for transmission, delivery
and/or retention. Notwithstanding anything contained herein to the contrary, the
Administrative Agent is under no obligation to accept an Electronic Signature in
any form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it; provided, further, without limiting the
foregoing, (a) to the extent the Administrative Agent has agreed to accept such
Electronic Signature, the Administrative Agent shall be entitled to rely on any
such Electronic Signature purportedly given by or on behalf of any Loan Party
without further verification and (b) upon the request of the Administrative
Agent, any Electronic Signature shall be promptly followed by a manually
executed, original counterpart. For purposes hereof, “Electronic Record” and
“Electronic Signature” shall have the meanings assigned to them, respectively,
by 15 USC §7006, as it may be amended from time to time.

16.    Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.

[SIGNATURE PAGES FOLLOW]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Fourth Refinancing Facilities Amendment to be duly executed and delivered as of
the date first above written.

 

BORROWER:      

ACADIA HEALTHCARE COMPANY, INC.,

     

a Delaware corporation

       By:  

/s/ Christopher L. Howard

       Name:   Christopher L. Howard        Title:   Executive Vice President,
General Counsel and Secretary

GUARANTORS:      

ABILENE HOLDING COMPANY, LLC,

     

a Delaware limited liability company,

     

ABILENE LEGACY SUB, LLC,

     

a Delaware limited liability company,

     

ACADIA CHATTANOOGA HOLDINGS, LLC,

     

a Tennessee limited liability company,

     

ACADIA CRESTWYN HOLDINGS, LLC,

     

a Tennessee limited liability company,

     

ACADIA JV HOLDINGS, LLC,

     

a Delaware limited liability company,

     

ACADIA LAPLACE HOLDINGS, LLC,

     

a Delaware limited liability company,

     

ACADIA MANAGEMENT COMPANY, LLC,

     

a Delaware limited liability company,

     

ACADIA MERGER SUB, LLC,

     

a Delaware limited liability company,

     

ACADIA READING HOLDINGS, LLC,

     

a Delaware limited liability company,

     

ACADIANA ADDICTION CENTER, LLC,

     

a Delaware limited liability company,

     

ADVANCED TREATMENT SYSTEMS, LLC,

     

a Virginia limited liability company,

     

ASCENT ACQUISITION - CYPDC, LLC,

     

an Arkansas limited liability company,

     

ASCENT ACQUISITION - PSC, LLC,

     

an Arkansas limited liability company,

     

ASCENT ACQUISITION, LLC,

     

an Arkansas limited liability company

      By:  

/s/ Christopher L. Howard

      Name:   Christopher L. Howard       Title:   Vice President and Secretary

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

ASPEN EDUCATION GROUP, INC.,

a California corporation,

ASPEN YOUTH, INC.,

a California corporation,

ATS OF CECIL COUNTY, LLC,

a Virginia limited liability company,

ATS OF DELAWARE, LLC,

a Virginia limited liability company,

ATS OF NORTH CAROLINA, LLC,

a Virginia limited liability company,

AUSTIN BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company,

AUSTIN EATING DISORDERS PARTNERS, LLC,

a Missouri limited liability company,

BATON ROUGE TREATMENT CENTER, LLC,

a Louisiana limited liability company,

BAYSIDE MARIN, INC.,

a Delaware corporation,

BCA OF DETROIT, LLC,

a Delaware limited liability company,

BECKLEY TREATMENT CENTER, LLC,

a West Virginia limited liability company,

BELMONT BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company,

BGI OF BRANDYWINE, LLC,

a Virginia limited liability company,

BOWLING GREEN INN OF PENSACOLA, LLC,

a Virginia limited liability company,

BOWLING GREEN INN OF SOUTH DAKOTA, INC.,

a Virginia corporation,

CALIFORNIA TREATMENT SERVICES, LLC,

a California limited liability company,

CAPS OF VIRGINIA, LLC,

a Virginia limited liability company,

CARTERSVILLE CENTER, LLC,

a Georgia limited liability company,

CASCADE BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company,

CASCADE BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company,

CENTER FOR BEHAVIORAL HEALTH - HA, LLC,

a Pennsylvania limited liability company

By:  

/s/ Christopher L. Howard

Name:   Christopher L. Howard Title:   Vice President and Secretary

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

CENTER FOR BEHAVIORAL HEALTH-ME, INC.,

a Maine corporation

CENTER FOR BEHAVIORAL HEALTH-PA, LLC,

a Pennsylvania limited liability company,

CENTERPOINTE COMMUNITY BASED

SERVICES, LLC,

an Indiana limited liability company

CHARLESTON TREATMENT CENTER, LLC,

a West Virginia limited liability company,

CLARKSBURG TREATMENT CENTER, LLC,

a West Virginia limited liability company,

CLEARBROOK TREATMENT CENTERS LAND LLC,

a Pennsylvania limited liability company,

CLEARBROOK TREATMENT CENTERS, LLC,

a Pennsylvania limited liability company,

COMMODORE ACQUISITION SUB, LLC,

a Delaware limited liability company,

CONWAY BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company,

CRC ED TREATMENT, LLC,

a Delaware limited liability company,

CRC GROUP, LLC,

a Delaware limited liability company,

CRC HEALTH OREGON, LLC,

an Oregon limited liability company,

CRC HEALTH TENNESSEE, LLC,

a Tennessee limited liability company,

CRC HEALTH, LLC,

a Delaware limited liability company,

CRC RECOVERY, INC.,

a Delaware corporation,

CRC WISCONSIN RD, LLC,

a Wisconsin limited liability company,

CROSSROADS REGIONAL HOSPITAL, LLC,

a Delaware limited liability company,

DELTA MEDICAL SERVICES, LLC,

a Tennessee limited liability company,

DETROIT BEHAVIORAL INSTITUTE, LLC,

a Massachusetts limited liability company,

DHG SERVICES, LLC,

a Delaware limited liability company,

DISCOVERY HOUSE CC, LLC,

a Pennsylvania limited liability company

By:  

/s/ Christopher L. Howard

Name:   Christopher L. Howard Title:  

Vice President and Secretary

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

DISCOVERY HOUSE CU, LLC,

a Pennsylvania limited liability company,

DISCOVERY HOUSE MA, INC.,

a Massachusetts corporation,

DISCOVERY HOUSE MONROEVILLE, LLC,

a Pennsylvania limited liability company,

DISCOVERY HOUSE OF CENTRAL MAINE, INC.,

a Maine corporation,

DISCOVERY HOUSE TV, INC.,

a Utah corporation,

DISCOVERY HOUSE UTAH, INC.,

a Utah corporation,

DISCOVERY HOUSE WC INC.,

a Maine corporation,

DISCOVERY HOUSE, LLC,

a Pennsylvania limited liability company,

DISCOVERY HOUSE-BC, LLC,

a Pennsylvania limited liability company,

DISCOVERY HOUSE-BR, INC.,

a Maine corporation,

DISCOVERY HOUSE-GROUP, LLC,

a Delaware limited liability company,

DISCOVERY HOUSE-HZ, LLC,

a Pennsylvania limited liability company,

DISCOVERY HOUSE-LT, INC.,

a Utah corporation,

DISCOVERY HOUSE-NC, LLC,

a Pennsylvania limited liability company,

DISCOVERY HOUSE-UC, INC.,

a Utah corporation,

DMC - MEMPHIS, LLC,

a Tennessee limited liability company,

DUFFY’S NAPA VALLEY REHAB, LLC,

a Delaware limited liability company,

EAST INDIANA TREATMENT CENTER, LLC,

an Indiana limited liability company,

EL PASO BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company,

EVANSVILLE TREATMENT CENTER, LLC,

an Indiana limited liability company,

FĒNX HEALTHCARE, LLC,

a Delaware limited liability company

By:  

/s/ Christopher L. Howard

Name:   Christopher L. Howard Title:   Vice President and Secretary

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

FOUR CIRCLES RECOVERY CENTER, LLC,

a Delaware limited liability company,

GALAX TREATMENT CENTER, LLC,

a Virginia limited liability company,

GENERATIONS BH, LLC,

an Ohio limited liability company,

GIFFORD STREET WELLNESS CENTER, LLC,

a Delaware limited liability company,

GREENBRIER ACQUISITION, LLC,

a Delaware limited liability company,

GREENBRIER HOLDINGS, L.L.C.,

a Louisiana limited liability company,

GREENBRIER HOSPITAL, L.L.C.,

a Louisiana limited liability company,

GREENBRIER REALTY, L.L.C.,

a Louisiana limited liability company,

GREENLEAF CENTER, LLC,

a Delaware limited liability company,

HABILITATION CENTER, LLC,

an Arkansas limited liability company,

HABIT OPCO, LLC,

a Delaware limited liability company,

HENRYVILLE INN, LLC,

a Pennsylvania limited liability company,

HERMITAGE BEHAVIORAL, LLC,

a Delaware limited liability company,

HMIH CEDAR CREST, LLC,

a Delaware limited liability company,

HUNTINGTON TREATMENT CENTER, LLC,

a West Virginia limited liability company,

INDIANAPOLIS TREATMENT CENTER, LLC,

an Indiana limited liability company,

KIDS BEHAVIORAL HEALTH OF MONTANA, INC.,

a Montana corporation,

LAKELAND HOSPITAL ACQUISITION, LLC,

a Georgia limited liability company,

MCCALLUM GROUP, LLC,

a Missouri limited liability company,

MCCALLUM PROPERTIES, LLC,

a Missouri limited liability company,

MILLCREEK SCHOOL OF ARKANSAS, LLC,

an Arkansas limited liability company

By:  

/s/ Christopher L. Howard

Name:   Christopher L. Howard Title:   Vice President and Secretary

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

MILLCREEK SCHOOLS, LLC,

a Mississippi limited liability company,

MILWAUKEE HEALTH SERVICES SYSTEM, LLC,

a California limited liability company,

MISSION TREATMENT CENTERS, INC.,

a Nevada corporation,

MISSION TREATMENT SERVICES, INC.,

a California corporation,

NORTHEAST BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company,

OHIO HOSPITAL FOR PSYCHIATRY, LLC,

an Ohio limited liability company,

OPTIONS TREATMENT CENTER ACQUISITION

CORPORATION,

an Indiana corporation,

PARKERSBURG TREATMENT CENTER, LLC,

a West Virginia limited liability company,

PHC MEADOWWOOD, LLC,

a Delaware limited liability company,

PHC OF MICHIGAN, LLC,

a Massachusetts limited liability company,

PHC OF NEVADA, INC.,

a Massachusetts corporation,

PHC OF UTAH, INC.,

a Massachusetts corporation,

PHC OF VIRGINIA, LLC,

a Massachusetts limited liability company,

PINEY RIDGE TREATMENT CENTER, LLC,

a Delaware limited liability company,

POCONO MOUNTAIN RECOVERY CENTER

LAND LLC,

a Pennsylvania limited liability company,

POCONO MOUNTAIN RECOVERY CENTER, LLC,

a Pennsylvania limited liability company,

POLARIS HOSPITAL HOLDINGS, LLC,

a Nevada limited liability company,

PSYCHIATRIC RESOURCE PARTNERS, LLC,

a Delaware limited liability company,

QUALITY ADDICTION MANAGEMENT, INC.,

a Wisconsin corporation,

R.I.S.A.T., LLC,

a Rhode Island limited liability company

By:  

/s/ Christopher L. Howard

Name:   Christopher L. Howard Title:   Vice President and Secretary

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

REBOUND BEHAVIORAL HEALTH, LLC,

a South Carolina limited liability company,

RED RIVER HOLDING COMPANY, LLC,

a Delaware limited liability company,

RED RIVER HOSPITAL, LLC,

a Delaware limited liability company,

REHABILITATION CENTERS, LLC,

a Mississippi limited liability company,

RESOLUTE ACQUISITION CORPORATION,

an Indiana corporation,

RICHMOND TREATMENT CENTER, LLC,

an Indiana limited liability company,

RIVERVIEW BEHAVIORAL HEALTH, LLC,

a Texas limited liability company,

RIVERWOODS BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company,

ROCK CREST DRIVE, LLC,

a Pennsylvania limited liability company,

ROCK CREST LLC LIMITED LIABILITY COMPANY,

a Pennsylvania limited liability company,

ROLLING HILLS HOSPITAL, LLC,

an Oklahoma limited liability company,

RTC RESOURCE ACQUISITION CORPORATION,

an Indiana corporation,

SAHARA HEALTH SYSTEMS, L.L.C.,

a Louisiana limited liability company,

SAN DIEGO HEALTH ALLIANCE,

a California corporation,

SAN DIEGO TREATMENT SERVICES, LLC,

a California limited liability company,

SERENITY KNOLLS,

a California corporation,

SEVEN HILLS HOSPITAL, LLC,

a Delaware limited liability company,

SHAKER CLINIC, LLC,

an Ohio limited liability company,

SHELTERED LIVING INCORPORATED,

a Texas corporation,

SIERRA TUCSON, LLC,

a Delaware limited liability company,

SKYWAY HOUSE, LLC,

a Delaware limited liability company

By:  

/s/ Christopher L. Howard

Name:   Christopher L. Howard Title:   Vice President and Secretary

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

SOBER LIVING BY THE SEA, INC.,

a California corporation,

SONORA BEHAVIORAL HEALTH HOSPITAL, LLC,

a Delaware limited liability company,

SOUTHERN INDIANA TREATMENT CENTER, LLC,

a Indiana limited liability company,

SOUTHWESTERN CHILDREN’S HEALTH

SERVICES, INC.,

an Arizona corporation,

SOUTHWOOD PSYCHIATRIC HOSPITAL, LLC,

a Pennsylvania limited liability company,

STRUCTURE HOUSE, LLC,

a Delaware limited liability company,

SUCCESS ACQUISITION, LLC,

an Indiana limited liability company,

SUWS OF THE CAROLINAS, INC.,

a Delaware corporation,

TEN BROECK TAMPA, LLC,

a Florida limited liability company,

TEN LAKES CENTER, LLC,

an Ohio limited liability company,

TEXARKANA BEHAVIORAL ASSOCIATES, L.C.,

a Texas limited liability company,

THE CAMP RECOVERY CENTER, LLC,

a California limited liability company,

THE PAVILION AT HEALTHPARK, LLC,

a Florida limited liability company,

THE REFUGE, A HEALING PLACE, LLC,

a Florida limited liability company,

TK BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company,

TK BEHAVIORAL, LLC,

a Delaware limited liability company,

TRANSCULTURAL HEALTH DEVELOPMENT, INC.,

a California corporation,

TREATMENT ASSOCIATES, INC.,

a California corporation,

TRUSTPOINT HOSPITAL, LLC,

a Tennessee limited liability company,

VALLEJO ACQUISITION SUB, LLC,

a Delaware limited liability company

By:  

/s/ Christopher L. Howard

Name:   Christopher L. Howard Title:   Vice President and Secretary

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC,

a Delaware limited liability company,

VERMILION HOSPITAL, LLC,

a Delaware limited liability company,

VILLAGE BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company,

VIRGINIA TREATMENT CENTER, LLC,

a Virginia limited liability company,

VISTA BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company,

VISTA BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company,

VITA NOVA, LLC,

a Rhode Island limited liability company,

VOLUNTEER TREATMENT CENTER, LLC,

a Tennessee limited liability company,

WCHS, INC.,

a California corporation,

WEBSTER WELLNESS PROFESSIONALS, LLC,

a Missouri limited liability company,

WELLPLACE, LLC,

a Massachusetts limited liability company,

WHEELING TREATMENT CENTER, LLC,

a West Virginia limited liability company,

WHITE DEER REALTY, LLC,

a Pennsylvania limited liability company,

WHITE DEER RUN, LLC,

a Pennsylvania limited liability company,

WICHITA TREATMENT CENTER INC.,

a Kansas corporation,

WILLIAMSON TREATMENT CENTER, LLC,

a West Virginia limited liability company,

WILMINGTON TREATMENT CENTER, LLC,

a Virginia limited liability company,

YOUTH AND FAMILY CENTERED SERVICES

OF NEW MEXICO, INC.,

a New Mexico corporation,

YOUTH CARE OF UTAH, INC.,

a Delaware corporation

By:  

/s/ Christopher L. Howard

Name:   Christopher L. Howard Title:   Vice President and Secretary

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent     By:
 

/s/ Linda Lov

    Name:   Linda Lov     Title:   Assistant Vice President

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

SWING LINE LENDER:     BANK OF AMERICA, N.A., as Swing Line Lender     By:  

/s/ H. Hope Walker

    Name:   H. Hope Walker     Title:   Senior Vice President

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

L/C ISSUER:     BANK OF AMERICA, N.A., as an L/C Issuer     By:  

/s/ H. Hope Walker

    Name:   H. Hope Walker     Title:   Senior Vice President

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

L/C ISSUER:     CITIBANK, N.A., as an L/C Issuer     By:  

/s/ Alvaro De Velasco

    Name:   Alvaro De Velasco     Title:   Vice President

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

LENDERS:    

BANK OF AMERICA, N.A.,

as a 2020 Refinancing Lender

    By:  

/s/ H. Hope Walker

    Name:   H. Hope Walker     Title:   Senior Vice President

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a 2020 Refinancing Lender

By:  

/s/ Anthony B. Sendik

Name:   Anthony B. Sendik Title:   Duly Authorized Signatory

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

Fifth Third Bank, National Association, as a 2020 Refinancing Lender By:   /s/
Thomas Avery Name:   Thomas Avery Title:   Director

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

Bank of Montreal,

as a 2020 Refinancing Lender By:   /s/ Eric Oppenheimer Name:   Eric Oppenheimer
Title:   Managing Director

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a 2020 Refinancing Lender By:   /s/ Alvaro De Velasco Name:   Alvaro De
Velasco Title:   Vice President

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

Credit Agricole Corporate and Investment Bank,

as a 2020 Refinancing Lender

By:   /s/ Jill Wong Name:   Jill Wong Title:   Director

 

By:   /s/ Gordon Yip Name:  

Gordon Yip

Title:   Director

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

Goldman Sachs Bank USA,

as a 2020 Refinancing Lender

By:   /s/ Thomas Manning Name:   Thomas Manning Title:   Authorized Signatory

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a 2020 Refinancing Lender

By:   /s/ Jordan Harris Name:   Jordan Harris Title:   Managing Director

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a 2020 Refinancing Lender By:   /s/ Michael
Strobel Name:   Michael Strobel Title:   Vice President For any Lender requiring
an additional signature: By:   /s/ Yumi Okabe Name:   Yumi Okabe Title:   Vice
President

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a 2020 Refinancing Lender By:   /s/ Dawn Lee Lum
Name:   Dawn Lee Lum Title:   Executive Director

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a 2020 Refinancing Lender By:   /s/ Kevin Wood Name:  
Kevin Wood Title:   Director

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

Regions Bank,

as a 2020 Refinancing Lender

By:   /s/ Jay Gorman Name:   Jay Gorman Title:   Director

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

First Horizon Bank,

as a 2020 Refinancing Lender

By:   /s/ Cathy Wind Name:   Cathy Wind Title:   SVP

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

Cadence Bank, N.A.,

as a 2020 Refinancing Lender

By:   /s/ William H. Crawford Name:   William H. Crawford Title:   Executive
Vice President

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

PINNACLE BANK,

as a 2020 Refinancing Lender

By:   /s/ Allison H. Jones Name:   Allison H. Jones Title:   Senior Vice
President

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

Capstar Bank,

as a 2020 Refinancing Lender

By:   /s/ Mark D. Mattson Name:   Mark D. Mattson Title:   Executive Vice
President

 

ACADIA HEALTHCARE COMPANY, INC.

FOURTH REFINANCING FACILITIES AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE A

2020 Refinancing Tranche A Term Loan Commitments

 

Lender

   2020 Refinancing
Tranche A Term
Loan Commitment      2020 Refinancing
Tranche A Term Loan
Applicable Percentage  

Bank of America

   $ 37,468,600.85        11.750881318 % 

Capital One, National Association

   $ 33,721,740.73        10.575793176 % 

Fifth Third Bank, National Association

   $ 28,476,136.64        8.930669800 % 

Bank of Montreal

   $ 22,481,160.53        7.050528797 % 

Citibank, N.A.

   $ 22,481,160.53        7.050528797 % 

Credit Agricole Corporate and Investment Bank

   $ 22,481,160.53        7.050528797 % 

Goldman Sachs

   $ 22,481,160.53        7.050528797 % 

Wells Fargo Bank, N.A.

   $ 22,481,160.53        7.050528797 % 

Deutsche Bank AG New York Branch

   $ 18,734,300.40        5.875440651 % 

JPMorgan Chase Bank, National Association

   $ 18,734,300.40        5.875440651 % 

MUFG Union Bank NA

   $ 18,734,300.40        5.875440651 % 

Regions Bank

   $ 18,734,300.40        5.875440651 % 

First Horizon Bank

   $ 11,240,580.26        3.525264397 % 

Cadence Bank, N.A.

   $ 9,367,150.21        2.937720329 % 

Pinnacle Bank

   $ 7,493,720.19        2.350176270 % 

Capstar Bank

   $ 3,746,860.05        1.175088121 %    

 

 

    

 

 

 

Total

   $ 318,857,793.18        100.000000000 %    

 

 

    

 

 

 

 

Schedule A - 1



--------------------------------------------------------------------------------

SCHEDULE 2.1

2020 Refinancing Revolving Commitments

 

Lender

   2020 Refinancing
Revolving
Commitment      2020 Refinancing
Revolving Applicable
Percentage  

Bank of America

   $ 53,937,947.47        11.750881311 % 

Capital One, National Association

   $ 48,544,152.74        10.575793183 % 

Fifth Third Bank, National Association

   $ 40,992,840.10        8.930669801 % 

Bank of Montreal

   $ 32,362,768.50        7.050528790 % 

Citibank, N.A.

   $ 32,362,768.50        7.050528790 % 

Credit Agricole Corporate and Investment Bank

   $ 32,362,768.50        7.050528790 % 

Goldman Sachs

   $ 32,362,768.50        7.050528790 % 

Wells Fargo Bank, N.A.

   $ 32,362,768.50        7.050528790 % 

Deutsche Bank AG New York Branch

   $ 26,968,973.75        5.875440659 % 

JPMorgan Chase Bank, National Association

   $ 26,968,973.75        5.875440659 % 

MUFG Union Bank NA

   $ 26,968,973.75        5.875440659 % 

Regions Bank

   $ 26,968,973.75        5.875440659 % 

First Horizon Bank

   $ 16,181,384.25        3.525264395 % 

Cadence Bank, N.A.

   $ 13,484,486.87        2.937720328 % 

Pinnacle Bank

   $ 10,787,589.50        2.350176264 % 

Capstar Bank

   $ 5,393,794.75        1.175088132 %    

 

 

    

 

 

 

Total

   $ 459,011,933.18        100.000000000 %    

 

 

    

 

 

 

 

Schedule 2.1 - 1



--------------------------------------------------------------------------------

SCHEDULE 6.20-4

Mortgaged Properties (as of the Fourth Refinancing Facilities Amendment
Effective Date)

 

Property Owner Name1

  

Property Address2

  

City

  

State

  

Zip Code

RiverWoods Behavioral Health, LLC    223 Medical Center Drive    Riverdale    GA
   30274 Austin Behavioral Hospital, LLC    8402 Cross Park Drive    Austin   
TX    78754 BCA of Detroit, LLC    15000 Gratiot Avenue    Detroit    MI   
48205 Bowling Green Inn of Pensacola, LLC, a Virginia limited liability company
(converted from Bowling Green Inn of Pensacola, Inc.)    2068 Health Care Avenue
   Navarre    FL    32566 CAPS of Virginia, LLC, a California corporation
(converted from CAPS of Virginia, Inc.)    1010 East Second Street    Canton   
SD    57013 CAPS of Virginia, LLC, a California corporation
(converted from CAPS of Virginia, Inc.)    2520 Troy Drive    Wilmington    NC
   28401 Cascade Behavioral Hospital, LLC    12844 Military Road S    Tukwila   
WA    98168 CRC Health, LLC (converted from CRC Health
Corporation, successor-by-merger to Comprehensive Addiction Programs, Inc.)   
1375 Newark Road    Kennett Square    PA    19348 Duffy’s Napa Valley Rehab, LLC
  

3076 Myrtledale Road

 

3088 Myrtledale Road

   Calistoga    CA    94515 Valley Behavioral Health System, LLC    10301 Mayo
Drive    Barling    AR    72923

 

1 

Place of organization is Delaware unless otherwise indicated.

2 

Reference is made to the full legal descriptions in the recorded mortgages.

 

Schedule 6.20-4 - 1



--------------------------------------------------------------------------------

Property Owner Name1

  

Property Address2

  

City

  

State

  

Zip Code

HMIH Cedar Crest, LLC    3500 S Interstate 35    Belton    TX    76513

Ohio Hospital for Psychiatry, LLC,
an Ohio limited liability company

   880 Greenlawn Avenue    Columbus    OH    43223

PHC MeadowWood, LLC

   575 S DuPont Highway    New Castle    DE    19720

PHC of Utah, Inc.,
a Massachusetts corporation

   7309 S 180 W    Midvale    UT    84047

Texarkana Behavioral Associates, L.C.,
a Texas limited company

   4253 N. Crossover Road    Fayetteville    AR    72703

Rehabilitation Centers, LLC,
a Mississippi limited liability company

   900 1st Avenue NE    Magee    MS    39111

Seven Hills Hospital, LLC (converted from Seven Hills Hospital, Inc.)

  

10649 Jeffreys Street

 

3021 West Horizon Ridge Parkway

 

3051 West Horizon Ridge Parkway

   Henderson    NV    89052

Sonora Behavioral Health Hospital, LLC

   6050 N. Corona Road    Tucson    AZ    85704

Southwestern Children’s Health Services, Inc.,
an Arizona corporation

   2190 N. Grace Boulevard    Chandler    AZ    85225

Belmont Behavioral Hospital, LLC

  

4200 Monument Road

 

4081 Ford Road

 

4083 Ford Road

 

4085 Ford Road

 

4087 Ford Road

 

4089 Ford Road

   Philadelphia    PA    19131

 

Schedule 6.20-4 - 2



--------------------------------------------------------------------------------

Property Owner Name1

  

Property Address2

  

City

  

State

  

Zip Code

DMC - Memphis, LLC,
a Tennessee limited liability company3

  

3000 Getwell Road

 

3960 Knight Arnold Road

 

3976 Knight Arnold Road

 

3992 Knight Arnold Road

 

3047 and 3055 Watson Street

   Memphis    TN    38118

Structure House, LLC

   3017 Pickett Road    Durham    NC    27705

Ten Broeck Tampa, LLC,
a Florida limited liability company

   29910 SR 56    Wesley Chapel    FL    33543

The Camp Recovery Center, LLC,
a California limited liability company (converted from
The Camp Recovery Centers, L.P.)

   3192 Glen Canyon Road    Scotts Valley    CA    95066

TK Behavioral, LLC

  

40 Timberline Drive

 

1 Povalish Court

   Lemont    IL    60439

Galax Treatment Center, LLC,
a Virginia limited liability company

  

104 Painter Street

 

106 Painter Street

 

108 and 112 Painter Street

 

501 W. Oldtown Street

   Galax    VA    24333

Vista Behavioral Hospital, LLC

   5900 Brockton Avenue    Riverside    CA    92506

White Deer Realty, LLC,
a Pennsylvania limited liability company

   360 White Deer Run Road    Allenwood    PA    17810

 

3 

Portion of 3055 Watson Road released: Lot 13 and south 15 feet of Lot 12, HORMIL
Subdivision, as shown on plat of record in Plat Book 36, Page 7, in the
Register’s Office, Shelby County, Tennessee, to which plat reference is hereby
made for a more particular description of said property.

 

Schedule 6.20-4 - 3



--------------------------------------------------------------------------------

Property Owner Name1

  

Property Address2

  

City

  

State

  

Zip Code

White Deer Realty, LLC    202 Cove Forge Road    Williamsburg    PA    16693

Serenity Knolls, a California corporation

  

125 Tamal Road

 

145 Tamal Road

   Forest Knolls    CA    94933

Greenbrier Hospital, L.L.C.,
a Louisiana limited liability company

   201 Greenbrier Boulevard    Covington    LA    70433

Piney Ridge Treatment Center, LLC

   5060 E. Robinson Avenue    Springdale    AR    72764

Bowling Green Inn of Pensacola, LLC,
a Virginia limited liability company

  

2870 Florida Boulevard

 

2821 Frederick Boulevard

   Delray Beach    FL    33483

Conway Behavioral Health, LLC

   2255 Sturgis Road    Conway    AR    72034

El Paso Behavioral Hospital, LLC

   1390 Northwestern Drive    El Paso    TX    79912

Henderson, Nevada Legal Description

PARCEL 1

A TRACT BEING A PORTION OF “LOT B” OF THAT CERTAIN FINAL MAP ENTITLED “SEVEN
HILLS BUSINESS PARK, A COMMERCIAL SUBDIVISION” RECORDED IN BOOK 96 OF PLATS,
PAGE 61, OFFICIAL RECORDS, CLARK COUNTY, NEVADA, SITUATED IN THE NORTHEAST
QUARTER (NE1⁄4) OF SECTION 35, TOWNSHIP 22 SOUTH, RANGE 61 EAST, M.D.M., CITY OF
HENDERSON, CLARK COUNTY, NEVADA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHEAST CORNER OF SAID “LOT B”, SAID POINT BEING ON THE
WESTERLY RIGHT-OF-WAY LINE OF JEFFREY’S STREET (30' WIDE HALF RIGHT-OF-WAY AS
DEDICATED PER FILE 94 OF PARCEL MAPS, PAGE 29); THENCE LEAVING SAID WESTERLY
RIGHT-OF-WAY LINE AND ALONG THE SOUTHERLY LINE OF SAID “LOT B”, SOUTH 89°24'40”
WEST 384.00 FEET; THENCE LEAVING SAID SOUTHERLY LINE, NORTH 00°35'20” WEST 44.73
FEET; THENCE NORTH 41 °42'02” WEST, 309.52 FEET; THENCE NORTH 66°20'56” EAST,
104.56 FEET; THENCE NORTH 86°52'20” EAST, 34.12 FEET; THENCE NORTH 61°10'03”
EAST, 15.01 FEET; THENCE NORTH 48°17'58” EAST, 314.27 FEET; THENCE NORTH 41
°42'02” WEST, 135.99 FEET TO THE BEGINNING OF A 200.00 FOOT RADIUS NON-TANGENT
CURVE, CONCAVE TO THE

 

Schedule 6.20-4 - 4



--------------------------------------------------------------------------------

SOUTH, TO WHICH A RADIAL LINE BEARS NORTH 48°52'00” WEST; THENCE NORTHEASTERLY
ALONG SAID 200.00 FOOT RADIUS NONTANGENT CURVE TO THE RIGHT THROUGH A CENTRAL
ANGLE OF 48°16'40” (THE LONG CHORD OF WHICH BEARS NORTH 65°16'20” EAST, 163.58
FEET) FOR AN ARC LENGTH OF 168.52 FEET; THENCE NORTH 89°24'20” EAST, 84.36 FEET;
THENCE NORTH 77°13'43” EAST, 24.55 FEET; THENCE NORTH 89°24'41” EAST, 39.00 FEET
TO THE WESTERLY RIGHT-OF-WAY LINE OF SAID JEFFREY’S STREET; THENCE ALONG SAID
WESTERLY RIGHT-OF-WAY LINE, SOUTH 00°35'20” EAST, 708.69 FEET TO THE POINT OF
BEGINNING.

ALSO KNOWN AS LOT ONE (1) OF RECORD OF SURVEY ON FILE IN FILE 193 OF SURVEYS,
PAGE 22, RECORDED SEPTEMBER 25, 2014 IN BOOK 20140925 AS DOCUMENT NO. 02932, OF
OFFICIAL RECORDS. EXCEPTING THEREFROM THAT PORTION CONVEYED TO THE CITY OF
HENDERSON FOR A PUBLIC RIGHT OF WAY BY GRANT, BARGAIN, SALE DEED RECORDED
AUGUST 8, 2013 AS INSTRUMENT NO. 201308080001758 OF OFFICIAL RECORDS.

PARCEL 2:

NON-EXCLUSIVE EASEMENTS OVER THE COMMON AREAS AND COMMON ROADWAYS FOR INGRESS,
EGRESS, WALKING, ACCESSING, CROSSING, DRIVING, PARKING, OR OTHER LAWFUL DRIVING
OR PARKING ACTIVITIES, AS SET FORTH IN THAT CERTAIN RECIPROCAL ACCESS EASEMENT
AND MAINTENANCE AGREEMENT RECORDED DECEMBER 13, 2002 IN BOOK 20021213 AS
DOCUMENT NO. 00100, IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY,
NEVADA.

PARCEL 3:

A PERPETUAL AND IRREVOCABLE NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS BY
VEHICULAR, PEDESTRIAN AND OTHER TRAFFIC, VEHICULAR PARKING AND INCIDENTAL
PURPOSES AS SET FORTH IN THOSE CERTAIN AGREEMENT FOR PARKING EASEMENTS RECORDED
OCTOBER 11, 2005 IN BOOK 20051011 AS INSTRUMENT NO. 0005939 OF OFFICIAL RECORDS
AND RECORDED OCTOBER 26, 2009 AS INSTRUMENT NO. 200910260004392 OF OFFICIAL
RECORDS.

 

Schedule 6.20-4 - 5



--------------------------------------------------------------------------------

Annex I

Partnerships in Care Property I Limited, a private limited company incorporated
in England and Wales, in each case pursuant to the UK Acquisition Documents.

“UK Acquisition Agreement” means that certain Agreement, dated as of June 3,
2014, by and among Piper 2, as buyer, Partnerships in Care Holdings Limited, a
company incorporated in England and Wales, as a seller, The Royal Bank of
Scotland plc, as a Seller, and the Borrower.

“UK Acquisition Closing Date” means the date that the UK Acquisition is
consummated and the funding of the UK Acquisition Facilities occurs.

“UK Acquisition Costs” means (a) the purchase price for the UK Acquisition,
(b) the refinancing or repayment of third party indebtedness for borrowed money
of the UK Target and its Subsidiaries and (c) fees, costs and expenses incurred
in connection with the UK Acquisition and the equity and debt financings entered
into in connection therewith.

“UK Acquisition Documents” means the UK Acquisition Agreement and all other
documents, agreements and instruments entered into in connection with the UK
Acquisition, in each case including the disclosure schedules thereto.

“UK Acquisition Facilities” means Incremental Facilities, Bridge Senior
Unsecured Indebtedness and/or Permanent Senior Unsecured Indebtedness the
proceeds of which are used to finance the UK Acquisition Costs.

“UK Business Divestiture” means the sale to a third party of all or
substantially all of the United Kingdom business and operations of the Borrower
and its Subsidiaries.

“UK Disposition” means the Disposition of certain real and personal property
assets located in England and Wales prior to December 31, 2016 (or such longer
period as the Administrative Agent may permit in its sole discretion), necessary
to comply with any Order from the U.K. Competition and Markets Authority for
anti-trust purposes under U.K. Law.

“UK Target” means Partnerships in Care Investments I Limited, a private limited
company incorporated in England and Wales.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Weighted Average Life” means, when applied to any Indebtedness at any date, the
number of years (and/or portion thereof) obtained by dividing: (a) the sum of
the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

42



--------------------------------------------------------------------------------

(p)     Indebtedness in an aggregate amount not to exceed $50,000,000
outstanding at any one time, including, Indebtedness of Persons acquired in
Permitted Acquisitions (the “Acquired Indebtedness”), provided that such
Acquired Indebtedness (i) shall exist prior to the applicable Permitted
Acquisition and shall not have been incurred in anticipation of the applicable
Permitted Acquisition and (ii) would be subject to a prepayment penalty if
repaid concurrently with the consummation of such Permitted Acquisition.

 

8.04

Fundamental Changes.

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Borrower
may merge or consolidate with any Subsidiary, provided that the Borrower shall
be the continuing or surviving Person, (b) any Subsidiary may merge or
consolidate with any other Subsidiary, provided that (i) if a Guarantor is a
party thereto, then a Guarantor shall be the continuing or surviving Person and
(ii) if a Guarantor is not a party thereto and a Domestic Subsidiary is a party
thereto, then a Domestic Subsidiary shall be the continuing or surviving Person,
(c) the Borrower or any Subsidiary may merge with any other Person in connection
with a Permitted Acquisition provided that if the Borrower is a party thereto,
then the Borrower shall be the continuing or surviving Person and (d) any
Subsidiary may dissolve, liquidate or wind up its affairs at any time provided
that such dissolution, liquidation or winding up, as applicable, could not have
a Material Adverse Effect.

 

8.05

Dispositions.

Make any Disposition unless (a) the consideration paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneous with consummation of the
transaction and shall be in an amount not less than the fair market value (as
determined by the board of directors or comparable governing body in its good
faith business judgment) of the property disposed of, (b) if such transaction is
a Sale and Leaseback Transaction, such transaction is not prohibited by the
terms of Section 8.14, (c) such transaction does not involve the sale or other
disposition of a minority equity interest in any Subsidiary, (d) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05, (e)
the aggregate net book value of all of the assets sold or otherwise disposed of
by the Borrower and its Subsidiaries in all such transactions in any fiscal year
of the Borrower (other than the assets sold pursuant to the UK
DispositionBusiness Divestiture) shall not exceed an amount equal to 7.5% of the
net book value of the plant, property and equipment of the Borrower and its
Subsidiaries on a consolidated basis as of the end of the immediately preceding
fiscal year of the Borrower and (f) with respect to the UK DispositionBusiness
Divestiture, (i) no Default exists or would result from the UK
DispositionBusiness Divestiture and (ii) the Administrative Agent shall have
received a Pro Forma Compliance Certificate demonstrating that after giving
effect to the UK DispositionBusiness Divestiture and the application of proceeds
thereof on a Pro Forma Basis, the Loan Parties would be in compliance with the
financial covenants set forth in Section 8.11 recomputed as of the period of the
four fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b).

 

8.06

Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

118